Restriction and Election-of-Species Requirement

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a substrate cleaning apparatus, classified in H01L21/6704.
II. Claims 18-20, drawn to a substrate cleaning method, classified in H01L21/02057.
The inventions are independent or distinct, each from the other because: inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  Specifically, the apparatus as claimed can be used to practice a method of drying a patterned substrate by replacing a water layer on a substrate with a layer of isopropyl alcohol, wherein the layer of isopropyl alcohol (IPA) is formed using the vaporizer to form a vapor of IPA that can then replace the water on the substrate, and wherein the IPA aids drying of the substrate by having its lower surface tension not cause pattern collapse on the substrate.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election-of-Species
If applicant elects Group I (the apparatus invention), applicant must also elect one of the following patentably distinct species to which claim 1 is generic: 
Apparatus Species A, illustrated in Figures 3 and 9: wherein the apparatus comprises a single vaporizer (item 120 in Figures 3 and 9), wherein the apparatus comprises single-wafer-cleaning chambers (items 100A-100F in Figures 3 and 9) of the type illustrated in Figures 4-7, and wherein a second nitrogen supply line (item 136 in Figures 3 and 9) is directly connected to the water-vapor-supplying collective line (item 127A in Figures 3 and 9).  This embodiment is discussed in Par. [0069]-[0088] of applicant’s specification.
Apparatus Species B, illustrated in Figure 10: wherein the apparatus comprises a single vaporizer (item 120 in Figure 10), wherein the apparatus comprises 
Apparatus Species C, illustrated in Figure 12: wherein the apparatus comprises a single vaporizer (item 320 in Figure 12), wherein the apparatus comprises double-wafer-cleaning chambers (items 300A-300D in Figure 12) of the type illustrated in Figures 13-16, and wherein the single vaporizer is configured to supply water vapor to each of the double-wafer-cleaning chambers.  This embodiment is discussed in Par. [0132]-[0145] of applicant’s specification.
Apparatus Species D, illustrated in Figure 18: wherein the apparatus comprises two vaporizers (items 510 in Figure 18), wherein the apparatus comprises double-wafer-cleaning chambers (items 300A-300D in Figure 12) of the type illustrated in Figures 13-16, and wherein the two vaporizers are configured to supply water vapor to different double-wafer-cleaning chambers.  This embodiment is discussed in Par. [0170]-[0175] of applicant’s specification.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
If applicant elects Apparatus Species A, applicant must also elect one of the following subspecies to which claim 1 is generic:
Apparatus Species A1, illustrated in Figure 3: wherein no vent line is provided
on branch lines (items 127B-127D in Figure 3) of the water-vapor water-vapor-supplying collective line (item 127A in Figure 3) such that the cleaning is executed by having branch lines not in use closed by valves while another branch line is in use.  This embodiment is discussed in Par. [0118] of applicant’s specification.
Apparatus Species A2
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
If applicant elects Group 2 (the method invention), applicant must also elect one of the following patentably distinct species to which claim 18 is generic: 
Method Species A, illustrated in Figures 8: wherein the method uses a single vaporizer (item 120 in Figures 3 and 9), wherein the method uses single-wafer-cleaning chambers (items 100A-100F in Figures 3 and 9) of the type illustrated in Figures 4-7, and wherein a second nitrogen supply line (item 136 in Figures 3 and 9) is directly connected to the water-vapor-supplying collective line (item 127A in Figures 3 and 9).  This method is discussed in Par. [0099]-[0123] of applicant’s specification, and this method uses an apparatus illustrated in Figures 3 and 9.
Method Species B, illustrated in Figure 11: wherein the method uses a single vaporizer (item 120 in Figure 10), wherein the method uses single-wafer-cleaning chambers (items 100A-100F in Figure 10) of the type illustrated in Figures 4-7, and wherein a nitrogen supplying line (item 280 in Figure 10) comprises multiple branch lines (items 280B-280D in Figure 10) that are each connected to a different water-vapor-supplying branch line (items 127B-127D in Figure 10) that branches from a water-vapor-supplying collective line (item 127A in Figure 10).  This method is discussed in Par. [0124]-[0131] of applicant’s specification, and this method uses the apparatus illustrated in Figure 10.
Method Species C, illustrated in Figure 17: wherein the method uses a single vaporizer (item 320 in Figure 12), wherein the method uses double-wafer-cleaning chambers (items 300A-300D in Figure 12) of the type illustrated in Figures 13-16, and wherein the single vaporizer is configured to supply water vapor to each of the double-wafer-cleaning chambers.  This method is discussed in Par. [0156]-[0169] of applicant’s specification, and this method uses the apparatus illustrated in Figure 12.
Method Species D
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
If applicant elects Method Species A, applicant must also elect one of the following subspecies to which claim 18 is generic:
Method Species A1: wherein no vent line is provided on branch lines (items 127B-127D in Figure 3) of the water-vapor water-vapor-supplying collective line (item 127A in Figure 3) such that the cleaning is executed by having branch lines not in use closed by valves while another branch line is in use.  This embodiment is discussed in Par. [0118] of applicant’s specification, and this method uses the apparatus illustrated in Figure 3.
Method Species A2: wherein vent lines (items 250 in Figure 9) are provided on branch lines (items 127B-127D in Figure 9) of the water-vapor-supplying collective line (item 127A in Figure 9) such that the cleaning is executed by 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of this Restriction and Election-of-Species requirement, no attempt was made to get an oral election from applicant.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 6, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714